EXHIBIT 10.1

 

WAIVER and AGREEMENT NO. 2 dated as of May 1, 2020 (this "Waiver") to the SECOND
AMENDED AND RESTATED SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March
13, 2013 (as amended, supplemented, amended and restated or otherwise modified
from time to time, the "Credit Agreement"), among BLACKROCK CAPITAL INVESTMENT
CORPORATION, a Delaware corporation (the "Borrower"); the LENDERS from time to
time party thereto; CITIBANK, N.A., as Administrative Agent for the Lenders (in
such capacity, the "Administrative Agent"); and BANK OF MONTREAL, CHICAGO
BRANCH, as Syndication Agent.

The Borrower and the Required Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in the
Credit Agreement) previously entered into that Waiver and Agreement dated as of
March 31, 2020 ("Waiver No. 1") to the Credit Agreement. The Borrower has
requested that the Lenders agree to waive compliance with or otherwise modify
the covenants set forth in Section 6.07(a) and Section 6.07(b) of the Credit
Agreement at all times from March 31, 2020 through and including August 10, 2020
(such period, the "Waiver Period"), and the Lenders whose signatures appear
below, constituting at least the Required Lenders, are willing so to provide
such waiver on the terms and subject to the conditions set forth herein. This
Waiver supplements and supersedes in its entirety Waiver No. 1.

Accordingly, in consideration of the agreements herein contained and other good
and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

A.Waiver and Agreement. Effective as of the Waiver Effective Date (as defined
below):

(i)each Lender party hereto hereby waives compliance by the Borrower with the
covenant set forth in Section 6.07(a) (Minimum Shareholders' Equity) of the
Credit Agreement at and for the period ended March 31, 2020;

(ii)each Lender party hereto hereby agrees (x) to waive the requirement for the
Borrower to comply with the covenant set forth in Section 6.07(a) (Minimum
Shareholders' Equity) of the Credit Agreement at all times after March 31, 2020
during the Waiver Period, (y) that the minimum Asset Coverage Ratio required to
be maintained by the Borrower on each day during the Waiver Period pursuant to
Section 6.07(b) (Asset Coverage Ratio) of the Credit Agreement shall be reduced
from 2.00 to 1 to 1.50 to 1 and (z) that any non-compliance with Section 6.07(a)
of the Credit Agreement shall not constitute a Default at any time during the
Waiver Period; provided that (I) the waiver set forth above in this clause (ii)
shall automatically terminate and be of no further force and effect, and all
rights of the Lenders and the Administrative Agent with respect to any breach of
Section 6.07(a) or (b) of the Credit Agreement waived pursuant to this clause
(ii) shall, without further action by any person, automatically be reinstated
immediately following the Waiver Period as if the waiver provided above in this
clause (ii) had not been granted; provided, that so long as the Asset Coverage
Ratio maintained by the Borrower is not less than 1.50 to 1 at any time during
the Waiver Period, failure to maintain an Asset Coverage Ratio not less than
2.00 to 1 at any time during the Waiver Period shall not constitute a Default at
any time after the Waiver Period and (II) nothing contained herein shall waive
or excuse

 

 



--------------------------------------------------------------------------------

 

the requirement to deliver, at the times otherwise required by the Credit
Agreement, the information and reports required by the Credit Agreement,
including Section 5.01 thereof, during the Waiver Period;

(iii)in connection with the waivers set forth above, the Borrower agrees
notwithstanding anything to the contrary set forth in the Credit Agreement that
(x) it shall not request any Borrowing or the issuance of any Letter of Credit
during the Waiver Period (and the Lenders and the Issuing Bank shall not be
required to honor any such request) if, after giving effect to such Borrowing or
issuance, the aggregate Revolving Credit Exposure would exceed $228,000,000, and
(y) during the Waiver Period, the Borrower shall not, and shall not permit any
Subsidiary to, use more than $10,000,000 of the proceeds of Loans from new
Borrowings or issuances of Letters of Credit, in the event the aggregate
Revolving Credit Exposure exceeds $192,000,000, to make or acquire any
Investment in any third party (other than Cash Equivalents) which is not a
Portfolio Investment or an Affiliate thereof as of the Waiver Effective Date;
and

(iv)the waivers set forth in this Section A are limited to the extent
specifically set forth above and no other terms, covenants or provisions of the
Loan Documents are intended to be affected hereby.

B.Representations and Warranties. The Borrower hereby represents and warrants to
the Administrative Agent and the Lenders that (i) this Waiver is within its
corporate powers and has been duly authorized by all necessary corporate and, if
required, stockholder action of the Borrower, (ii) this Waiver has been duly
executed and delivered by the Borrower, (iii) each of this Waiver, and the
Credit Agreement as modified hereby, constitutes a legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law,
(iv) as of the date hereof, no Default or Event of Default has occurred and is
continuing and (v) the representations and warranties set forth in Article III
of the Credit Agreement and in the other Loan Documents are true and correct in
all material respects on and as of the date hereof, with the same effect as
though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date (except, in each case, to the extent any such
representation or warranty is itself qualified by materiality or reference to a
Material Adverse Effect, in which case it shall be true and correct in all
respects).

C.Effectiveness. This Waiver shall become effective as of the first date (the
"Waiver Effective Date") on which:

(i)the Administrative Agent (or its counsel) shall have received duly executed
counterparts hereof that, when taken together, bear the authorized signatures of
the Borrower, each Subsidiary Guarantor and the Required Lenders; and

(ii)the Administrative Agent shall have received all amounts invoiced to the
Borrower that are due and payable to it, any of its affiliates or any of the
Lenders, including

2

 

--------------------------------------------------------------------------------

 

payment or reimbursement of all fees and expenses (including fees, charges and
disbursements of counsel) required to be paid or reimbursed by the Borrower in
connection with this Amendment.

D.Effect of Waiver. Except as expressly set forth herein, this Waiver shall not
by implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle the Borrower or any
Subsidiary Guarantor to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances. This Waiver shall apply and be effective
only with respect to the provisions of the Credit Agreement specifically
referred to herein. This Waiver shall constitute a Loan Document, and the
representations, warranties and agreements contained herein shall, for all
purposes of the Credit Agreement, be deemed to be set forth in the Credit
Agreement. Each Obligor agrees that all of its obligations, liabilities and
indebtedness under each Loan Document, including guarantee obligations, shall
remain in full force and effect, in accordance with applicable law, on a
continuous basis after giving effect to this Waiver. On and after the
effectiveness of this Waiver, any reference to the Credit Agreement contained in
the Loan Documents shall mean the Credit Agreement as modified hereby. This
Waiver shall not extinguish any payment obligation outstanding under the Credit
Agreement or discharge or release the Lien or priority of any Loan Document or
any other security therefor or any guarantee thereof. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement or instruments guaranteeing or securing the same,
which shall remain in full force and effect, except as modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Waiver or any other document contemplated hereby shall be construed as a release
or other discharge of any Loan Party under any Loan Document from any of its
obligations and liabilities thereunder.

E.General Release. In consideration of the willingness of the Administrative
Agent and the Lenders to enter into this Waiver, each of the Borrower and each
Subsidiary Guarantor hereby releases and forever discharges each Lender Party
(including its predecessors, successors and assigns) and its Related Parties
(each of the foregoing, a "Released Lender Party"), from any and all actions,
causes of action, claims, demands, damages and liabilities of whatever kind or
nature, in law or in equity, now known or unknown, suspected or unsuspected, to
the extent related to the Loan Documents or the transactions described therein
that relate to any act or omission by any Released Lender Party that occurred on
or prior to the date hereof.

F.Counterparts. This Waiver may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute one and the same contract. Delivery of an executed
counterpart of a signature page of this Waiver by facsimile or other electronic
imaging means shall be as effective as delivery of a manually executed
counterpart hereof.

3

 

--------------------------------------------------------------------------------

 

G.Severability. Any provision of this Waiver held to be ineffective, invalid,
illegal or unenforceable shall not affect the effectiveness, validity, legality
and enforceability of the remaining provisions hereof; and the ineffectiveness,
invalidity, illegality or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

H.Electronic Execution.  The words “execution,” “signature,” and words of like
import in this Waiver shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Without limiting the generality of the foregoing, the parties
hereto hereby (i) agree that, for all purposes, including in connection with any
workout, restructuring, enforcement of remedies, bankruptcy proceedings or
litigation among the Administrative Agent, the Lenders, the Issuing Banks and
the Borrower, electronic images of this Waiver (including with respect to any
signature pages hereto) shall have the same legal effect, validity and
enforceability as any paper original, and (ii) waive any argument, defense or
right to contest the validity or enforceability of this Waiver based solely on
the lack of paper original copies of this Waiver, including with respect to any
signature pages hereto. Each of the parties hereto represents and warrants to
the other parties that it has the corporate capacity and authority to execute
this Waiver through electronic means and that there are no restrictions for
doing so in such party’s constitutive documents.

I.Applicable Law. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

J.Headings. The headings of this Waiver are for purposes of reference only and
shall not limit or otherwise affect the meaning hereof.

[Remainder of page intentionally left blank]

 

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed by their respective authorized officers as of the day and year first
above written.

BLACKROCK CAPITAL INVESTMENT CORPORATION,



    By:

 

/s/ Michael Pungello

 

 

Name: Michael Pungello

 

 

Title: Interim Chief Financial Officer

BCIC-MBS, LLC,



    By:

 

/s/ Michael Pungello

 

 

Name: Michael Pungello

 

 

Title: President

BKC ASW BLOCKER, INC.,



    By:

 

/s/ Michael Pungello

 

 

Name: Michael Pungello

 

 

Title: President

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

5

 

--------------------------------------------------------------------------------

 

CITIBANK, N.A., as Administrative Agent, Issuing Bank, Swingline Lender and
Lender,



    By:

 

/s/ Michael Vondriska

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 




[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

6

--------------------------------------------------------------------------------

Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Waiver:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:

 

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Authorized Signatory

 

By:

 

/s/ Komal Shah

 

 

Name: Komal Shah

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

7

--------------------------------------------------------------------------------

Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Waiver:

Name of Institution:

DEUTSCHE BANK AG NEW YORK BRANCH

 

By:

 

/s/ Annie Chung

 

 

Name: Annie Chung (annie.chung@db.com)

 

 

Title: Director (+1-212-250-6375)

 

By:

 

/s/ Ming K. Chu

 

 

Name: Ming K. Chu (ming.k.chu@db.com)

 

 

Title: Director (+1-212-250-5451)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

8

--------------------------------------------------------------------------------

Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Waiver:

HSBC Bank USA, N.A.

 

By:

 

/s/ Kieran Patel

 

 

Name: Kieran Patel

 

 

Title: Managing Director

 

 

For institutions requiring a second signature line:

 

By:

 



 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

9

--------------------------------------------------------------------------------

Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Waiver:

Name of Institution: Morgan Stanley Bank, N.A.

 

By:

 

/s/ David White

 

 

Name: David White

 

 

Title: Authorized Signatory

 

 

For institutions requiring a second signature line:

 

By:

 



 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

10

--------------------------------------------------------------------------------

Lender signature page to the
Waiver to the
BlackRock Capital Investment Corporation Credit Agreement

 

To approve this Waiver:

Name of Institution: STATE STREET BANK AND TRUST COMPANY

 

By:

 

/s/ Pallo Blum-Tucker

 

 

Name: Pallo Blum-Tucker

 

 

Title: Managing Director

 

 

For institutions requiring a second signature line:

 

By:

 



 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Waiver (BlackRock Capital Investment Corporation)]

 

11